Citation Nr: 0901406	
Decision Date: 01/13/09    Archive Date: 01/22/09

DOCKET NO.  04-32 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1. Entitlement to service connection for tension headaches.

2. Entitlement to an initial compensable disability rating 
for chronic strain of the cervical spine.


REPRESENTATION

Appellant represented by:	


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1998 to 
January 2003.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 decision of the Baltimore, 
Maryland, Regional Office (RO) of the Department of Veterans 
Affairs (VA) that denied service connection for tension 
headaches, and granted service connection for chronic strain 
of the cervical spine, evaluated as noncompensable, effective 
January 20, 2003.  The veteran filed a timely appeal of these 
determinations to the Board.

These matters were before the Board in July 2006 and were 
remanded for further development.

The issue of entitlement to service connection for tension 
headaches is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran's chronic strain of the cervical spine 
approximates forward flexion of the cervical spine greater 
than 30 degrees but not greater than 40 degrees, and combined 
range of motion of the cervical spine greater than 170 
degrees but not greater than 335 degrees. 


CONCLUSION OF LAW

The criteria for an initial disability rating of 10 percent, 
but no more, for chronic strain of the cervical spine have 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.3, 4.7, 4.20, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5024, 5237 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and 
implemented at 38 C.F.R. § 3.159 (2007), amended VA's duties 
to notify and assist a claimant in developing the information 
and evidence necessary to substantiate a claim.

First, VA has a duty under the VCAA to notify a claimant and 
any designated representative of the information and evidence 
needed to substantiate a claim.  VCAA notice requirements 
apply to all five elements of a service connection claim, 
including the disability rating and effective date of the 
award.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In this regard, March 2003 and October2007 letters to the 
veteran from the Agency of Original Jurisdiction (AOJ) 
specifically notified her of the substance of the VCAA, 
including the type of evidence necessary to establish 
entitlement to service connection, a disability rating, and 
an effective date, and the division of responsibility between 
the veteran and VA for obtaining that evidence.  Consistent 
with 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2007), these letters essentially satisfied the 
notification requirements of the VCAA by: (1) informing the 
veteran about the information and evidence not of record that 
was necessary to substantiate her claim; (2) informing the 
veteran about the information and evidence VA would seek to 
provide; and (3) informing the veteran about the information 
and evidence she was expected to provide.  The Board notes 
that a "fourth element" of the notice requirement 
requesting the claimant to provide any evidence in the 
claimant's possession that pertains to the claim was recently 
removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 
Fed. Reg. 23,353-356 (Apr. 30, 2008) (applicable to all 
claims for benefits pending before VA on or filed after May 
20, 2008).

The Board acknowledges that complete VCAA notice was only 
provided to the veteran after the initial unfavorable 
decision in this case, rather than prior to the initial 
decision as typically required.  In such situations, the 
appellant has a right to VCAA content-complying notice and 
proper subsequent VA process.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  VCAA-compliant letter was issued to the 
veteran by October 2007.  Thereafter, she was afforded an 
opportunity to respond, and the AOJ then subsequently 
reviewed the claim and issued a Supplemental Statement of the 
Case to the veteran as recently as October 2008.  Thus, the 
Board finds that the veteran was not prejudiced by any 
inadequate notice, and that there is no reason to believe a 
different result would have been obtained had the error not 
occurred.  See Sanders v. Nicholson, 487 F.3d 881, 891 (Fed. 
Cir. 2007).

Second, VA has a duty under the VCAA to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  
38 U.S.C.A. § 5103A (West 2002).  In this regard, the 
following are associated with the claims file: the veteran's 
service medical records, a VA compensation and pension 
examination, and written statements from the veteran.

In its July 2006 remand, the Board ordered the RO to schedule 
the veteran for an appropriate VA examination in order to 
determine the nature, extent, frequency and severity of the 
veteran's cervical spine disability.  The veteran was 
scheduled for such examination in August 2008, and was sent 
notice of such examination.  However, the veteran did not 
report to the examination, has provided no explanation for 
her failure to report, and has not expressed willingness to 
be rescheduled for an examination.

Thus, there is no indication that there is any additional 
relevant evidence to be obtained by either VA or the veteran.  
The Board therefore determines that VA has made reasonable 
efforts to assist the veteran in obtaining evidence necessary 
to substantiate her claim.




II. Initial Rating

The veteran argues that she is entitled to an initial 
compensable disability rating for chronic strain of the 
cervical spine.

Disability evaluations are determined by comparing present 
symptomatology with the criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average impairment 
in earning capacity.  See 38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.  When a question arises as to which of two ratings apply 
under a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
is assigned.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran.  38 C.F.R. § 4.3.

The veteran's entire history is reviewed when making 
disability evaluations.  See 38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  However, where the 
question for consideration is the propriety of the initial 
evaluation assigned after the grant of service connection, 
evaluation of the medical evidence since the effective date 
of the grant of service connection and consideration of the 
appropriateness of "staged ratings" is required.  See 
Fenderson v. Brown, 12 Vet. App. 119, 126 (1999).

The veteran is currently rated under hyphenated Diagnostic 
Code (DC) 5290-5024, and is thus rated by analogy under the 
criteria for tenosynovitis.  See 38 C.F.R. §§ 4.20, 4.27.  
The veteran is therefore rated on limitation of motion of the 
affected part.  See §38 C.F.R. § 4.71a, DC 5024.

Beginning September 26, 2003, limitation of motion of the 
cervical spine is rated under DC 5237 for lumbosacral or 
cervical strain, and thus is rated according to the General 
Rating Formula for Diseases and Injuries of the Spine.  See 
38 C.F.R. § 4.71a, DC 5237.

Under the General Rating Formula for Diseases and Injuries of 
the Spine (for DCs 5235 to 5243 unless 5243 is evaluated 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes), effective from September 
26, 2003, the following evaluations are assignable with or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease: 10 percent for forward 
flexion of the thoracolumbar spine greater than 60 degrees 
but not greater than 85 degrees; or, forward flexion of the 
cervical spine greater than 30 degrees but not greater than 
40 degrees; or, combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater than 235 
degrees; or, combined range of motion of the cervical spine 
greater than 170 degrees but not greater than 335 degrees; 
or, muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; or, 
vertebral body fracture with loss of 50 percent or more of 
the height; 20 percent for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis; 30 percent for forward 
flexion of the cervical spine 15 degrees or less, or 
favorable ankylosis of the entire cervical spine; 40 percent 
for unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine; 50 percent for unfavorable ankylosis of the entire 
thoracolumbar spine; and 100 percent for unfavorable 
ankylosis of the entire spine.  Any associated objective 
neurologic abnormalities, including, but not limited to, 
bowel or bladder impairment, should be evaluated separately, 
under an appropriate diagnostic code.  38 C.F.R. § 4.71a, DC 
5237.

In addition, when evaluating joint disabilities rated on the 
basis of limitation of motion, VA may consider granting a 
higher rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).

In the instant case, the post-service medical record reflects 
no treatment of the cervical spine.

The veteran was afforded a VA general medical examination on 
April 3, 2003.  On examination, it was noted that the veteran 
was not receiving any prescribed medication, that in October 
2002 she ran three miles in 26 minutes and did sit-ups and 
push-ups, that she still ran a mile and a half three times a 
week, and that she did cross training with weightlifting.  It 
was noted that she walked briskly, without assistive device, 
and with normal gait and posture.  It was also noted that she 
was able to dress and undress without difficulty.  The 
veteran was diagnosed as having a normal general physical 
examination.  

The veteran was also afforded a VA joints examination on 
April 3, 2003.  On examination, the veteran reported that she 
had injured her neck four years before, and that she had 
since had intermittent pain in the midline without radiation 
the upper extremities, primarily on movement, which was eased 
by rest and by Motrin.  She reported that she did not limit 
her activities.  Examination of the cervical spine showed no 
tenderness, crepitus or paraspinal spasm.  Range of motion 
showed forward flexion 30 degrees, backward extension 30 
degrees, right and left lateral flexion 40 degrees, and right 
and left rotation 50 degrees.  There was no objective 
evidence of pain on motion.  It was noted that the veteran 
arose and stood normally, that gait was normal, that heal and 
toe gaits were normal, and that she hopped normally on each 
foot and squatted normally.  The veteran was diagnosed as 
having chronic strain of the cervical spine.  

April 2003 X-rays of the cervical spine showed no evidence of 
degenerative disc disease, fracture, or destructive process, 
or of significant encroachment of the vertebral foramina. 

In a statement attached to her July 2004 Substantive Appeal, 
the veteran indicated that her cervical strain caused her 
pain and discomfort, that she felt tightness toward the back 
of her neck which caused painful headaches, that she could 
not move her neck with free range of motion without acute 
pain, and that her physical fitness and activity was limited 
due to the pain she felt in her neck.

After reviewing the record, resolving reasonable doubt in the 
veteran's favor, the Board finds that the veteran's chronic 
strain of the cervical spine approximates the criteria for a 
10 percent disability rating, but no more, under DCs 5024 and 
5237.  The Board notes the veteran's subjective assertions 
that she felt tightness toward the back of her neck, that she 
could not move her neck with free range of motion without 
acute pain, and that her physical fitness and activity was 
limited due to the pain she felt in her neck.  The veteran's 
combined range of motion of the cervical spine on April 3, 
2003 VA joints examination was 240 degrees, which 
approximates the criteria for a 10 percent rating under DC 
5237.

The Board notes that on the only range of motion testing of 
record, conducted on April 3, 2003 VA joints examination, 
cervical flexion was noted to be to 30 degrees.  The Board 
also notes that, under DC 5237, a 20 percent rating is 
warranted for forward flexion of the cervical spine greater 
than 15 degrees but not greater than 30 degrees.  However, 
even considering this evidence, the Board does not find that 
the veteran's cervical spine disability approximates the 
criteria for a 20 percent disability rating.

The finding of flexion to 30 degrees on April 3, 2003 VA 
joints examination is inconsistent with the rest of the 
medical evidence of record.  On April 3, 2003 VA medical 
examinations, it was noted that the veteran was not receiving 
any prescribed medication, that in October 2002 she ran three 
miles in 26 minutes and did sit-ups and push-ups, that she 
still ran a mile and a half three times a week, that she did 
cross training with weightlifting, that she had normal gait 
and posture, that she was able to dress and undress without 
difficulty, and that she did not limit her activities.  She 
was diagnosed at that time as having a normal general 
physical examination.  Also, the post-service medical record 
reflects no treatment of the cervical spine.  Furthermore, 
although flexion on April 3, 2003 joints examination was 
noted to be to 30 degrees, there is no explanation of why the 
veteran's flexion was limited to 30 degrees; rather, it was 
specifically noted that there was no objective evidence of 
pain on motion, and no tenderness, crepitus or paraspinal 
spasm.

In short, despite the finding of flexion to 30 degrees on 
April 3, 2003 VA joints examination, the record does not 
reflect cervical spine disability of the severity level 
contemplated by a 20 percent rating under DC 5237.  Further 
medical evidence that might have clarified such inconsistency 
between the measurement of cervical flexion on April 3, 2003 
VA joints examination and the rest of the medical evidence of 
record was not able to be obtained, as the veteran failed to 
report to her scheduled August 2008 VA examination.

Thus, considering all of the evidence of record and resolving 
reasonable doubt in the veteran's favor, the veteran's 
chronic strain of the cervical spine approximates the 
criteria for a 10 percent disability rating, but no more, and 
has done so throughout the period relevant to the instant 
claim.  Accordingly, an initial disability rating of 10 
percent for chronic strain of the cervical spine is 
warranted.  See Fenderson, 12 Vet. App. at 126.

The Board notes that the veteran is free to submit additional 
evidence in the future to support a claim for an increased 
disability rating, such as additional medical evidence that 
her disability has gotten worse.


ORDER

An initial disability rating of 10 percent for chronic strain 
of the cervical spine is granted, subject to the law and 
regulations governing the award of monetary benefits.


REMAND

The issue of entitlement to service connection for tension 
headaches must be remanded for the following reasons.

In its July 2006 remand, the Board ordered the RO to arrange 
for the veteran's claims folder to be reviewed by the 
examiner who prepared the April 2003 VA neurological 
examination report (or a suitable substitute if that examiner 
was unavailable), for the purpose of preparing an addendum 
that addressed whether the veteran's headache condition was 
related to or had its onset during service, or whether it was 
secondary to the veteran's service-connected cervical spine 
disability.

The veteran was scheduled for an examination in August 2008, 
but did not report to it.  The claims folder was not reviewed 
by a VA examiner, and no addendum report addressing whether 
the veteran's headache condition was related to or had its 
onset during service, or whether it was secondary to the 
veteran's service-connected cervical spine disability, was 
prepared.  Thus, the matter must again be remanded in order 
to obtain an addendum to the April 2003 VA neurological 
examination report that addresses whether the veteran's 
headache condition is related to or had its onset during 
service, or whether it is secondary to the veteran's service-
connected cervical spine disability.

Accordingly, the case is REMANDED for the following action:

1.	The RO should arrange for the veteran's 
claims folder to be reviewed by the 
examiner who prepared the April 2003 VA 
neurological examination report (or a 
suitable substitute if that examiner is 
unavailable), for the purpose of 
preparing an addendum that addresses 
whether the veteran's headache 
condition is related to or had its 
onset during service, or whether it is 
secondary to the veteran's service-
connected cervical spine disability.  
The examiner must review the evidence 
in the claims folder, including a 
complete copy of this REMAND, and 
acknowledge such review in the 
examination report.  The examiner 
should offer an opinion as to whether 
it is at least as likely as not that a 
current headache condition was caused 
by or had its onset during service, or 
is secondary to the veteran's service-
connected cervical spine condition.  
The examiner should set forth the 
complete rationale for all opinions 
expressed and conclusions reached, in a 
legible report.

2.	After undertaking any additional 
development deemed appropriate, the RO 
should review the entire evidentiary 
record and readjudicate the issue on 
appeal.  If any remaining benefit 
sought is not granted to the veteran's 
satisfaction, the RO should issue an 
appropriate supplemental statement of 
the case.  The requisite period of time 
for a response should be afforded.  
Thereafter, the case should be returned 
to the Board for further appellate 
review, if otherwise in order.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


